--------------------------------------------------------------------------------

Exhibit 10.1
 
Memorandum of Understanding


This memorandum of understanding (hereinafter referred to as the “MOU””) is
signed by the following parties on 19 January, 2012 in Jinan, Shandong, the
People's Republic of China (hereinafter referred to as" China"):


(1)
Shandong Radio and Television Newspaper (hereinafter referred to as “Party A”),
a legal entity established in accordance with Chinese law, with a registered
address at No. 11 East Qingnian Road, Jinan, Shandong Province, China;



(2)
Modern Television Magazine (hereinafter referred to as “Party B”), a legal
entity established in accordance with Chinese law, with a registered address at
No. 7 East Qingnian Road, Jinan, Shandong Province, China;



(3)
Jinan Zhongkuan Dian Guang Information Technology Co., Ltd. (hereinafter
referred to as “Party C”), a legal entity established in accordance with Chinese
law, with a registered address No. 1 East Qingnian Road, Wanjiao Building, Suite
1014, Jinan, Shandong Province, China;



(4)
Shandong Lushi Media Limited Liability Co. (hereinafter referred to as “Party
D”), a legal entity established in accordance with Chinese law, with a
registered address at No. 26 East Qingnian Road, Lixia District, Jinan, Shandong
Province, China.



WHEREAS:
 
(1)
Parties A, B and C signed Cooperation Agreement (hereinafter referred to as the
“Cooperation Agreement”) on March 7, 2008, all three parties agreed to make
contributions to establish Shandong Lushi Media Limited Liability Co., among
which, party C would contribute 10 million RMB, and would be obligated to make
additional contribution to Party D based on the first year operational results
of Party D. As of the signing of the MOU, party C has only contributed 9 million
RMB, and has not yet meet its obligation for its contribution (the “Investment
Obligation”).

 
(2)
Parties A, B and C have also signed the “Share Pledge Agreement” (hereinafter
referred to as the “Pledge Agreement”), wherein Party C will pledge its shares
of party D to parties A and B (the “Share Pledge”).


(3)
Parties A, B, C and D agree to amend the agreements mentioned above.








NOW, THEREFORE, after the negotiations, all parties reached agreement as
follows:


1、
Parties A, B and C confirm, within 30 days after signing the MOU, Party C will
transfer, with no consideration, part of its share of Party D to Parties A and B
in accordance with the capitalization schedule set forth in the table below.
Once the transfer is completed, the new capitalization structure of Parties A, B
and C is as follows:

 
 
-1-

--------------------------------------------------------------------------------

 





Share
Holder
Prior to Transfer
After Transfer
Contributions
Percentage
Contributions
Percentage
Party A
1,487,200
29.48%
2,150,846.88
42.64%
Party B
1,034,900
20.52%
1,380,093.00
27.36%
Party C
2,522,100
50.00%
1,513,260.00
30%
Total
5,044,200
100%
5,044,200
100%





2、
Parties A, B and C hereby confirm, upon the effective date of the MOU, that
Party C’s obligation of making contribution to Party D is relieved, and the
provisions of the contribution obligation discussed in the Cooperation
Agreement, including but not limited to Section 7.2.3, are terminated.  Section
2.2.4 of the Cooperation Agreement about the profit distribution ratios are
changed in accordance with the capitalization structure after the
transfer.  Further, Party C agrees, upon the effective date of the MOU, that it
has right to making additional contribution should its shares would be diluted
because of additional contributions from Party A and B; should Party C do not
want to make additional contribution, Party C would not object to making
additional contribution by Party A and B which would cause dilution of Party C’s
shares.



3、
The Share Pledge signed by Parties A, B and C is terminated upon the effective
date of the MOU, no party shall be liable for pledge of stock related rights and
obligations.



4、
In addition to the legal rights, and the shareholder’s rights discussed in the
Articles of Association, any shareholder is entitled to the right to know and
inspect the financial and operating status of party D, including but not limited
to:

 
 
(1)
The right to know: Party D should provide to the shareholders the information
about its financials and the documents filed with the government and any other
documents and information requested by any shareholder, in accordance with the
provisions discussed below, it includes but not limited to：



 
Party D shall provide its financial reports (including profit and loss
statement, balance sheet, and cash flow statement), in accordance with the
generally accepted accounting principles in China, within fourteen days from its
year-end and quarter-end closing;



 
Party D shall provide, in a timely manner, its annual audited financial reports
(if any) at each fiscal year end;



 
The audited financial report for the period from Dec. 1, 2010 to Nov. 30, 2011;



 
At the written request of any shareholder, party D should within 10 days provide
the shareholder with copies of any documents issued by any various government
authorities (including but not limited to AIC, and the tax authorities, etc.),
and copies of the registration certificates, approval letters and other
documents, etc.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
In addition to the aforementioned stipulations, Party D also agrees to provide,
within ten days from the date of signing the MOU, the copies of all applications
and filings submitted to AIC and state and local tax authorities for the past
three years, and the certificates, approval letters and other documents received
from the above mentioned authorities.

 
 
(2)
The right to inspection: with an advanced written notice and during Party D’s
normal business hours, any shareholder of Party D or their authorized
representatives should be allowed to inspect Party D and its subsidiary
facilities, books and accounting records, make copies of the above mentioned
documents, inspect Party D and its subsidiary company’s property and assets, and
Party D’s shareholders and their authorized representatives should be allowed to
discuss Party D and its subsidiary’s business with related Party D and its
subsidiary’s board of directors, managers, employees, accountants, and legal
counsels without interrupting Party D’s normal business operations. Party D
shall ensure that its directors, senior managers and employees in the presence
of shareholders and authorized representatives provide full cooperation.

 
 
In addition to the above, Party C has the right, in the name of Party D, to use
Party D’s “Publication Business Permit”.



5、
Parties A, B and C shall amend Party D’s Articles of Association, in order to
reflect the content of the MOU, and should proceed on the application and
registration procedures with AIC and other related government authorities. All
Parties agree that any amendment of Party D’s Articles of Association in
connection with the signed MOU, if any, shall be agreed and approved by all the
shareholders.



6、
Upon the approval of the amended Articles of Association in accordance with this
MOU and after the completion of the application and registration procedures with
the relevant government authorities, Party C shall pay Party D RMB 1,000,000 to
the following bank account specified by Party D for the loss caused by the delay
of Party C’s capital contribution of RMB 6,000,000.  Party D shall provide Party
C with a valid receipt for such payment upon receiving the payment from Party C.



 
Account name:
Bank account:
Bank account number:


7、
If any party breaches the MOU, it shall bear the liability and compensation to
the other parties for any and all damages, and the attorney’s fees and other
expenses as the result of the breach of contract. If Parties A, B or D breach
the MOU and fail to fulfill their agreed obligations, Party C has the right to
request the return of 1 million RMB, and be compensated for any losses.

 
 
-3-

--------------------------------------------------------------------------------

 
8、
The MOU supersedes all previous verbally communicated or written agreements,
letters of intent, memorandums of understanding, or emails related to the
matters discussed in this MOU.



9、
The MOU is prepared in both Chinese and English, three copies of each version,
and one copy of each version for each party of the MOU.  If there is any
inconsistency between the Chinese version and the English version, the Chinese
version shall prevail.



10、
The preparation, legal effect, interpretation, execution and resolution of any
disputes of the MOU shall be subject to Chinese law.



11、
If there is any dispute related to the MOU, the parties shall try in good faith
to resolve such dispute through negotiation and mediation.  Any dispute related
to the MOU shall be submitted to [Jinan] arbitration commission for mediation
and resolution.



12、
All terms in the MOU will have legal effect to all parties upon the effective
date of the MOU until party C no longer holds any shares of Party D.



[Signature Page Follows]
 
 
-4-

--------------------------------------------------------------------------------

 



Shandong Radio and Television Newspaper  
(Party A）
      By:         Modern Television Magazine   (Party B）       By：         Jinan
Zhongkuan Dian Guang Information Technology Co., Ltd   (Party C）       By：      
  Shandong Lushi Media Limited Liability Co   (Party D）       By：    

 
 
-5-

--------------------------------------------------------------------------------